Citation Nr: 0022677	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  94-21 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for organic brain syndrome, 
secondary to an inservice head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1968.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in December 
1993 by the Department of Veterans Affairs (VA) regional 
office (RO) in North Little Rock, Arkansas.  The claim was 
last remanded by the Board in March 1999.

The veteran and his spouse testified at a hearing at the RO 
in February 1993.  A transcript of that hearing is in the 
claims file.

In June 2000, the Board requested an opinion from a medical 
expert associated with VA.  In August 2000, the opinion was 
received at the Board, and response was provided by the 
representative later that month. In the response, the 
representative noted that the opinion of the VA specialist 
indicated that service connection should be granted for post 
traumatic stress disorder which was denied by the Board in a 
decision in March 1999.  The representative stressed that the 
expert opinion should be considered new and material evidence 
to reopen the claim for service connection for post traumatic 
stress disorder.  Therefore, this matter is referred to the 
RO for further consideration and development.


FINDING OF FACT

The veteran's organic brain syndrome is secondary to the 
service-connected head injury.


CONCLUSION OF LAW

The veteran's organic brain syndrome is the result of the 
service-connected head trauma.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue of service connection for psychiatric disorder was 
previously denied by decisions of the Board in February 1986 
and December 1988.  Evidence then in the claims file was 
described in these Board decisions and showed that the 
veteran was service connected for residuals of scalp 
laceration, rated as noncompensable since 1984.  He carried 
various psychiatric diagnosis including personality disorder, 
post- traumatic stress disorder and organic brain syndrome 
with psychosis.  In April 1987, Douglas A. Stevens, Ph. D., 
opined that the proximate cause of the veteran's mental 
problems, including his organic mental impairment, was a 
closed head injury he suffered in service.  

A VA hospital report in May 1989 reflects a diagnosis of 
status post head injury when the veteran was attacked and 
beaten with a pistol during service.  In July 1990, David B. 
Dean, M.D. opined that the veteran was suffering from 
dementia of moderate degree as a result of a physical assault 
he experienced in service.  A report of VA psychiatric 
examination in June 1992 reflects diagnoses including organic 
mental disorder.  VA treatment records in 1993 reflect 
diagnoses of organic brain syndrome was secondary to trauma.  

The veteran underwent VA psychiatric examination in September 
1999.  His claims file and the Board remand were reviewed 
prior to the examination.  The clinical impression was 
dementia not found.  Following VA neuropsychological 
evaluation of the veteran in October 1999, the clinical 
impression was invalid results on IQ, memory, personality and 
neuropsychological tests.  The VA psychiatric examiner then 
commented that, based on interview with the veteran and on 
the results of the neuropsychological evaluation, there was 
insufficient evidence to warrant a diagnosis of dementia.     

In June 2000, the Board referred the case for expert medical 
opinion to a Director, VA Mental Health and Behavioral 
Medicine Section.  The question posed was: "Is it at least 
as likely as not that the veteran has dementia (or organic 
brain syndrome) secondary to head trauma during service?"  
In the response, the medical expert indicated that he had 
reviewed and analyzed the contents of the claims file, and 
concluded:

That this appellant suffered from an 
organic brain syndrome, moderate type, 
secondary to his close head injury 
(physical assault) while in the military.

The psychological testing showed global 
memory deficits with selective cognitive 
or motor measures affected is highly 
suggestive of organic brain syndrome, 
moderate type, and not dementia where the 
picture will be more generalized in 
memory, cognition, and motor abilities.

Also, documented in the appellant's case, 
there were clusters of symptoms 
associated with the close head injury 
event and related deficits.  These 
symptoms are mentioned as nightmares, 
intrusive memories, increased startle 
response/aggression and isolation, to 
mention some.

Therefore, there it is very likely that a 
causal relationship exists between the 
appellant's service connected close head 
injury and organic brain syndrome, 
moderate type deficits.  


Legal Analysis.

In this case, the Board has previously determined that new 
and material evidence has been submitted and the claim was 
reopened.  The VA must then determine based upon all the 
evidence of record in support of the claim, and presuming its 
credibility, if the claim that is reopened is well grounded.  
See Winters v. West, 12 Vet. App. 203, 206 (1999); Elkins v. 
West, 12 Vet. App. 209 (1999).

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The veteran seeks service connection for organic brain 
syndrome as a result of his service-connected head trauma 
during service.  The several medical opinions submitted 
rendered the claim plausible under the above cited criteria 
concerning secondary service connection.  Further, according 
to the medical expert who reviewed the case, it was very 
likely that a causal relationship exists between the 
appellant's service-connected close head injury and organic 
brain syndrome.  Accordingly, secondary service connection 
for organic brain syndrome is granted.

	
ORDER

The claim for service connection for organic brain syndrome 
is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

